Title: To Thomas Jefferson from Robert Mitchell, 12 April 1781
From: Mitchell, Robert
To: Jefferson, Thomas



Sir
George Town Maryland 12th. Aprl. 1781

Yesterday on my Arrival at Alexandria I found the town in much confusion occasioned by a small Fleet that appeared off the Town—say, three Ships, two Brigs and two Schooners. Two of the Ships appears to me to be of 18 Guns each, the other I cou’d not make out what number of Guns she mounted, but belive her to be a Frigate.
The Lieutenant of the County expecting a sufficient number of Militia from the country (before the Shipping could get up) to defend the Town had the colours hoisted in the Fort, but finding the Militia did not come In so fast as he had reason to expect, by the persuasion of the Inhabitants the colours were taken down. Shortly after, two Ships one Brig, and a Schooner came to an anchor under French colours near the Fort. The Ship which was behind comeing up, got ashore, which occasioned those that were at an anchor opposite the Town to get under way to her assistance in doing which the Brig run ashore. Colo. Fitzgerald intended getting one of the two twelve Pounders from the Fort to a point opposite the Brig, for to play on her. Had there been any Boats at the Town she might have been taken. To day there has been no News received here from Alexandria further than the Militia are turning out well. Numbers have gone from this Place.
The Pennsylvania Line consisting of 1200 is expected here tomorrow. Four pieces of their artillery: and a large quantity of ammunition is already arrived.
I have the honour to be your Excellency’s most obt. Hble Servant,

Robt. Mitchell


P.S. Since writeing the above a Gentleman has Arrived from Balto. who says there is certain accounts there of an imbarkation taken place at New-York of 5000 men under Sir Henry Clinton, intended to take post at the Head of Chesapeke Bay between that and the Delaware.

